[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 17, 2009
                              No. 09-13310                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 97-00128-CR-3-RV

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ERIC DARNEL TAYLOR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (November 17, 2009)

Before DUBINA, Chief Judge, HULL and FAY, Circuit Judges.

PER CURIAM:

     Appellant Eric Darnel Taylor appeals his 270-month sentence imposed by
the district court after granting his 18 U.S.C. § 3582(c)(2) motion to reduce his

sentence. First, he contends that the district court sentenced him without

adequately considering the factors in § 3553(a), and failed to give an adequate

explanation for the sentence it imposed. Second, he contends that his sentence was

substantively unreasonable under the factors in § 3553(a).

      “We review a district court’s decision whether to reduce a sentence pursuant

to [18 U.S.C.] § 3582(c)(2) for abuse of discretion.” United States v. White, 305

F.3d 1264, 1267 (11th Cir. 2002). A district court may modify a term of

imprisonment “in the case of a defendant who has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(2).

      When considering a § 3582(c)(2) motion, a district court must engage in a

two-part analysis. United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000).

“Initially, the court must recalculate the sentence under the amended guidelines,

first determining a new base level by substituting the amended guideline range for

the originally applied guideline range, and then using that new base level to

determine what ultimate sentence it would have imposed.” Id. Next, the court

must decide, in light of the § 3553(a) factors and in its discretion, whether it will

impose a new sentence under the recalculated guideline range or retain the original



                                           2
sentence. Id. at 781. When considering whether and to what extent a reduction is

warranted, the district court shall consider the § 3553(a) factors and public safety

concerns, and it may consider the defendant’s post-sentencing conduct. U.S.S.G.

§ 1B1.10, comment. (n.1(B)). “[A] district court commits no reversible error by

failing to articulate specifically the applicability–if any–of each of the section

3553(a) factors, as long as the record demonstrates that the pertinent factors were

taken into account by the district court.” United States v. Eggersdorf, 126 F.3d

1318, 1322 (11th Cir. 1997).

      Based on a review of the record and the parties’ briefs, we hold that the

district court adequately considered the sentencing factors in 18 U.S.C. § 3553(a),

and provided an adequate explanation for the sentence it imposed on Taylor. We

also hold that the district court did not abuse its discretion in reducing Taylor’s

sentence to 270 months’ imprisonment. Accordingly, we affirm Taylor’s sentence.

      AFFIRMED.




                                            3